tax_exempt_and_government_entities_division release number release date legend org name org date xx department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx date employer_identification_number person to contact uil contact telephone number in reply refer to te_ge review staff dear - this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org failed to establish that they meet the requirement for exemption under sec_501 sec_1_501_c_4_-1 and of the treasury regulations reads in part a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements i it is not organized or as a result of our recent audit of your organization's activities for the period ended december 19xx it was determined that your organization operates a bar for its members as well as for the general_public an organization is not organized and operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit therefore we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january i 19xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for all years beginning after date form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you are required to file form_1120 with the appropriate internal revenue campus you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service tege eo examinations tax_exempt_and_government_entities_division date legend org name of org date xx address name of address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for una greed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 3480iv thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication forta 6048-r- report of examination envelope letter catalog number 34801v ' department of the treasury- internal_revenue_service form 886a explanation of items schedule no or exhibit name of taxpayer org legend org name of org date xx as a result of our examination of your form_990 filed for the period ended december 19xx we are proposing a revocation of your organization's exempt status our records show that in november of 19xx you were granted exempt status under sec_501c of the internal_revenue_code sec_5010 applies to an organization which has a purpose and activities that promote the common good and betterment of members of the community your organization operates a post for war veterans of military service in foreign campaign you conduct charitable activities including fundraising events such as poppy sales and raffles the proceeds are donated to charitable organizations you also conduct patriotic and community activities your organization operates a bar for its members as well as for the general_public you hold a class b liquor license which entitles you to be open for public patronage sec_1 -1 of the income_tax regulations provides that a civic league or social_welfare_organization may be exempt as an organization described in sec_5010 if it is not organized for profit and it is operated exclusively for the promotion of social welfare an organization is not organized and operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in view of the foregoing it is held that your organization no longer qualifies for exempt status under sec_5010 as a social_welfare_organization therefore we ate proposing a revocation of your organization's exempt status we considered whether you would qualify for exempt status under sec_5010 of the internal_revenue_code sec_5010 applies to a social_club which is organized and operated exclusively for the pleasure recreation and other nonprofitable purposes of its members sec_1 501c -1 b of the income_tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure tecteation and other nonprofitable purposes and is not exempt under sec_501 a as your organization has converted to a class b you do not qualify for exempt status under sec_5010 of the internal_revenue_code liquor license entitling you to serve the general_public at large we considered whether you would qualify for exempt status under sec_501c of the internal_revenue_code sec_501c applies to a war veterans’ organization of which at least of the members are war veterans substantially_all of the other members must be either veterans cadets or spouses widows or widowers of wat veterans veterans or cadets war veterans are defined as persons who have served in the united_states armed_forces during a period of war as your organization does not satisfy these membership requirements you do not qualify for exempt status under sec_5010 as you do not qualify for exempt status under any other section of the internal_revenue_code we are proposing a revocation of your current exempt status effective january 19xx please note that this is not a final report this report is subject_to review by our mandatory review staff who may modify the report form 886-a department of the treasury- intemal revenue service explanation of items schedule no or exhibit name of taxpayer org page of whereas your organization appears to be carrying on a business with the general_public in a manner which is similar to organizations which are operated for profit your income is considered as taxable in its entirety in the event that the proposed revocation of your exempt status is not upheld by our mandatory review staff and you continue to be exempt tax adjustments to your filed forms 990-t may be proposed for all open years if you owe any taxes after allowable expense deductions are applied then you may receive a bill from our service_center for any taxes owed form at department of the treasury - internal_revenue_service --rey page -i
